IN THE SUPREME COURT OF IOWA
                                  No. 93 / 05-1850

                               Filed October 5, 2007

STEPHEN GRAY and SHELLY
GRAY, Husband and Wife,

       Appellants,

vs.

JAMES R. OSBORN, III,

       Appellee,

TAMRA RANDALL,

       Intervenor-Appellee.
------------------------------------------------

TAMRA RANDALL,

       Appellee,

vs.

STEPHEN GRAY and
SHELLY GRAY,

       Appellants,

JOAN K. PECK and MARJORIE A. THIRKETTLE,

       Intervenors-Appellees.


       On review from the Iowa Court of Appeals.



       Appeal from the Iowa District Court for Benton County, Kristin L.

Hibbs, Judge.



       Adjoining land owners seek further review of the decision of the court

of appeals rejecting their claim of an express easement. DECISION OF
                                    2

COURT OF APPEALS VACATED; DISTRICT COURT JUDGMENT

AFFIRMED.



      Gregory J. Epping of Terpstra, Epping & Willett, Cedar Rapids, for

appellants.



      Mark E. Mossman of Mossman & Mossman, L.L.P., Vinton, for

appellees Osborn and Randall.



      Vernon P. Squires of Bradley & Riley, PC, Cedar Rapids, for

intervenors-appellees Peck and Thirkettle.
                                     3

APPEL, Justice.

      In this case, we consider whether landowners have an easement

across the property of an adjoining landowner or whether they committed

trespass when they attempted to exercise rights pursuant to the claimed

easement. The district court found that an express easement existed and

dismissed claims for trespass and injunctive relief. The court of appeals

reversed, and we granted further review. For the reasons expressed below,

the decision of the court of appeals is vacated and the decision of the

district court is affirmed.

      I. Factual Background and Proceedings.

      The facts in this case are generally undisputed.     Tamra Randall

owned undeveloped property in rural Benton County. In September 1996,

Randall recorded the consent and dedication agreement and plat for what is

now known as Maple Ridge Estates I. The plat called for the subdivision of

the land into five lots. The plaintiffs, Stephen and Shelly Gray, currently

own Lot 5.

      The plat for Maple Ridge Estates I states that an ingress-egress

easement runs across the northern border of Lot 5.       The easement is

indicated by a dotted line running parallel to the northern border of the

property with the phrase “50' ingress egress easement” placed in the middle

of the area between the northern border of Lot 5 and the dotted line. The

easement abuts a public roadway, 59th Street Trail, on its western end.

The eastern end of the easement connects with property that is not

described on the plat. In the words familiar to those experienced in real

estate transactions, the dominant estate was not specifically identified or

described with particularity on the plat.
                                      4




      The consent and dedication agreement, however, did not explicitly

refer to an ingress-egress easement across Lot 5. The only restriction

concerning building in the subdivision is a setback restriction, requiring all

buildings to be at least fifty feet from any public roadway and no closer than

twenty feet from any side lot line.

      These documents also did not mention the existence of a private

gravel road which lay north of the easement and connected 59th Street Trail

to lands to the east. At the time of the September 1996 filings, Randall was

enmeshed in a dispute with her northern neighbors, Kenneth and Marcia
                                       5

Rick, regarding the ownership of the gravel road.          The Ricks claimed

ownership to the northern two-thirds of the gravel road, and litigation

commenced regarding the precise boundary between the two properties.

Prior to the dispute, Randall had been using the road to access property she

owned to the east of Maple Ridge Estates I.

      Randall decided that in light of the boundary dispute, she needed to

designate a fifty-foot easement, on what was indisputably her property,

across the northern boundary of Lot 5.            Thus, in the event she was

unsuccessful in her litigation with the Ricks, Randall would continue to

have secure access to her eastern property through the easement.            If

unsuccessful, she intended to relocate the road across the fifty-foot

easement reserved in the plat for Maple Ridge Estates I.

      In January 1998, Randall prevailed in her litigation with the Ricks.

As a result of her success, Randall could still access her eastern property by

way of the gravel road.     She took no action at that time, therefore, to

relocate the gravel road onto the easement.

      In early 2000, Randall filed a plat for Maple Ridge Estates II. At the

time she recorded this plat, she was still the owner of Lot 5 in Maple Ridge

Estates I. Maple Ridge Estates II subdivides property located to the east of

Maple Ridge Estates I. The plat for Maple Ridge Estates II shows the same

fifty-foot, ingress-egress easement along the northern border of Lot 5 of

Maple Ridge Estates I. The Maple Ridge Estates II plat does not alter the

location, dimension, or purpose of the easement.

      As with the Maple Ridge Estates I plat, Randall also filed covenants

related to Maple Ridge Estates II. The restrictive covenants convey a fifty-

foot easement to the owners of Lots 3 and 4 “over and upon the road shown

on the plat for Maple Ridge Estates II . . . .”
                                      6

      After these documents related to Maple Ridge Estates I and Maple

Ridge Estates II were recorded, a series of land transactions occurred.

Ultimately, Stephen and Shelly Gray, the plaintiffs in this case, became

owners of Lot 5 in Maple Ridge Estates I. The Grays’ deed specifically noted

that their purchase was subject to all covenants, restrictions, and

easements of record. In adjoining Maple Ridge Estates II, Joan K. Peck and

Marjorie A. Thirkettle became owners of Lot 3 and James R. Osborn III

became owner of Lot 4.

      Prior to the purchase of their interest in Maple Ridge Estates I, Lot 5,

the Grays obtained an abstract of title and a title opinion. The Grays were

further provided with a copy of the plat for Maple Ridge Estates I by their

realtor. The Grays saw the wording related to the easement on the plat, but

professed to have difficulty reading it because of the copy’s poor, fuzzy

quality. The Grays claim to have been told by someone that the easement

was for utility purposes only.

      After purchasing the property, the Grays decided to construct a fence

for their horses.    Worried about possible restrictions, Stephen Gray

questioned Randall as to the fence’s proper location.       At trial, Randall

testified that she told Gray not to construct any type of permanent fence

within the fifty-foot easement. Gray disputed this testimony, claiming that

there was no mention of the easement. In any event, the Grays’ fence

essentially follows the southern line of the fifty-foot easement.

      After Osborn constructed his home on Maple Ridge Estates II, Lot 4,

Peck and Thirkettle became concerned about the proximity of their home on

Lot 3, to the driveway used by Osborn to reach his residence. Osborn,

Peck, and Thirkettle were utilizing the gravel road, which lay north of the

easement, to access their property. The end of the road, however, veered
                                       7

south and crossed onto the Peck/Thirkettle lot in order to connect to

Osborn’s lot. After considerable discussion, Osborn agreed to change his

manner of access by constructing a driveway “spur” on the Grays’ land,

which he believed was subject to the ingress-egress easement.

      No one contacted the Grays before construction began on Osborn’s

new access. From here, the dispute escalated. The Grays built a temporary

and later a permanent fence blocking access to the new driveway. Osborn

reacted by destroying the fence with a skid loader.

      Shortly after the destruction of the Grays’ fence, they filed an action

in district court for temporary and permanent injunction, claiming trespass

and seeking damages for the destruction of the fence, cleanup costs, and

the cost to rebuild the fence. Osborn filed a counterclaim for declaratory

relief, seeking a judicial declaration of the existence and validity of a fifty-

foot, ingress-egress easement over Lot 5. Peck and Thirkettle intervened,

claiming an interest in the easement as adjoining landowners. Randall also

intervened as a portion of the claimed easement lays on her property

directly north of the Grays.

      In June 2004, the district court denied the application for a

temporary injunction, but ordered Osborn not to expand the spur and

ordered that no one exercise additional use of the easement. At trial, the

Grays claimed Osborn violated the order by using the easement as a

parking lot during his Halloween party and sought monetary damages for

this violation. Osborn, in turn, alleged that the Grays constructed a shed

on the easement in violation of the court’s order.

      The matter came to trial on May 9, 2005. On October 10, 2005, the

district court found in favor of Osborn and the other parties aligned with

him. According to the district court, the recorded documents demonstrated
                                      8

the existence of an express fifty-foot easement over the northern boundary

of the Grays’ lot. The district court further found that the easement was for

the benefit of Lots 3 and 4 owned by Peck, Thirkettle, and Osborn in Maple

Ridge Estates II. The Grays filed a timely notice of appeal.

      We transferred the case to the court of appeals. The court of appeals

found that the two filed plats were insufficient to create an easement

because they were made at different times and because the language of the

second plat cannot be used to create an easement over the Grays’ land. The

court of appeals reversed the district court order and remanded the case for

consideration of the Grays’ claims for trespass and injunctive relief. We

granted further review.

      II. Standard of Review.

      The parties do not agree on the appropriate standard of review. The

Grays contend our review is de novo as the determination of easement

rights is equitable. Osborn and aligned parties assert our review is for

errors of law. We agree. The original action was filed by the Grays as a

“petition at law,” while Osborn counterclaimed for declaratory judgment.

Whether a declaratory judgment action is considered legal or equitable in

nature is “determined by the pleadings, the relief sought and the nature of

each case.” Bjork v. Dairyland Ins., 174 N.W.2d 379, 382 (Iowa 1970).

Further, the parties made evidentiary objections during trial, some of which

were sustained, which suggests a trial at law. Because we generally hear a

case in the same manner in which it was tried to the district court, our

review is for errors of law. Johnson v. Kaster, 637 N.W.2d 174, 177 (Iowa

2001). “The trial court’s findings carry the force of a special verdict and are

binding on us if supported by substantial evidence. If the findings are

ambiguous they will be construed to uphold, not defeat, the judgment.” Id.
                                      9

      III. Discussion.

      In their review, the court of appeals addressed the issue of whether

two successive plats could be read together to create an express easement.

Whether two successively filed documents may be read together to create an

easement appears to be a matter of first impression. We believe, however,

that there is an antecedent legal question that is wholly dispositive. For the

reasons discussed below, we hold that the plat for Maple Ridge Estates I

alone creates an express easement across the Grays’ property in favor of

Osborn and the aligned parties.

      An easement is a restriction on another person’s property rights.

Indep. Sch. Dist. of Ionia v. De Wilde, 243 Iowa 685, 692, 53 N.W.2d 256,

261 (1952). Express grant or reservation is one of the ways an easement

may be created. Nichols v. City of Evansdale, 687 N.W.2d 562, 568 (Iowa

2004). Because an easement is an interest in real property, any express

easement falls within the statute of frauds and must be in writing. See

Iowa Code § 622.32 (2007).

      An easement created via a plat map is valid under Iowa law. Maddox

v. Katzman, 332 N.W.2d 347, 351 (Iowa Ct. App. 1982). Today, no magic

words or terms of art are necessary to create an easement. In determining

the existence of an easement, the intention of the parties is of paramount

importance. Restatement (Third) of Property: Intent to Create a Servitude

§ 2.2 cmt. d (2000).

      The recorded plat for Maple Ridge Estates I clearly denotes an

intention to create an easement along the northern border of Lot 5. Not

only is the easement’s location and dimension specifically delineated, the

precise term “EASEMENT” is used. Moreover, the easement’s purpose—

ingress and egress—is explicitly noted.        See Iowa Code § 354.6(2)
                                      10

(“Easements necessary for the orderly development of the land within the

plat shall be shown and the purpose of the easement shall be clearly

stated.”).   The Grays’ reliance on Maddox’s requirement of a detailed

description of the easement’s purpose, therefore, is without merit as ingress

egress is sufficiently comprehensive.

      Nevertheless, plaintiffs argue that the easement must fail because the

plat does not specifically state which property is to be the easement’s

dominant estate.      Where there is a technical deficiency in a land

transaction, however, we have held the ambiguity may be resolved by

resorting to the intention of the parties as gleaned from the instrument itself

and the surrounding circumstances, including subsequent conduct by the

parties. Goss v. Johnson, 243 N.W.2d 590, 595 (Iowa 1976) (citing Flynn v.

Michigan-Wisconsin Pipeline Co., 161 N.W.2d 56, 64–65 (Iowa 1968)).

      The instrument and the surrounding circumstances clearly show that

the property abutting the east end of the easement is the dominant estate.

First, the plat states that the easement’s purpose is for ingress and egress

and the easement itself connects the eastern property to a public roadway—

59th Street Trail. Thus, on its face, the easement explicitly is designed to

provide access to the public highway.          This articulated purpose is

irreconcilable with the Grays’ claim that Lot 5 serves as both the servient

and dominant estate. Lot 5 already has direct access to 59th Street Trail,

so it would glean no benefit from the easement. Moreover, as easements are

extinguished when the dominant and servient estates merge, it would be

both illogical and impossible to create an easement for the benefit of the

same land which the easement burdens.            The plat’s obvious import,

therefore, is that the property to the east of Lot 5, unconnected to the

roadway, is the dominant estate.
                                     11

      Second, Randall testified at trial that her purpose in creating an

easement on Maple Ridge Estate I plat was to benefit the eastern half of her

property. This testimony is consistent with her contemporaneous boundary

dispute with the Ricks. Had Randall not prevailed, she would not have had

access to her property east of Lot 5.

      Third, the plat for Maple Ridge Estates II explicitly points to Lots 3

and 4 as the dominant estates. It may be true, as the Grays claim, that

“construing together deeds and mortgages made at different times, by

different parties, with different objects, having nothing in common except

that they refer to some one or more of adjoining lots with which they are

concerned” is ordinarily not sufficient to create an easement. 28A C.J.S.

Easements § 57 at 235–38 (2007). In this case, however, both plats were

filed by a common owner, Randall, prior to her sale of Lot 5, only a few

years apart, and for arguably the same purpose. If nothing else, the second

plat evidences Randall’s intent, as subsequent conduct by the parties, to

create an easement over Lot 5 for the benefit of her eastern property.

      Finally, it is clear that the Grays are chargeable with actual notice of

the easement. Stephen Gray testified that at the time of his purchase of

Lot 5 he was provided a copy of the plat for Maple Ridge Estates I. He

stated that although an easement was clearly visible on the plat, he could

not read the words “ingress” and “egress” because their copy was difficult to

read. The Grays mistakenly believed that the easement was for utility

purposes only. This court held long ago, however, that

      [o]ne who purchases land with knowledge of facts as would put
      a prudent person upon inquiry, which, if prosecuted with
      ordinary diligence, would lead to actual notice of rights claimed
      adversely by another, is chargeable with the actual notice he
      would have received.
                                     12

Johnson v. Chicago B. & Q. R.R., 202 Iowa 1282, 1288–89, 211 N.W. 842,

846 (1927). At the very least, the plat for Maple Ridge Estates I clearly put

the Grays on inquiry notice. Additionally, although Stephen Gray denied

Randall’s testimony that she specifically informed him of the easement

during their telephone conversation, the fact that the Grays ultimately

placed their fence on the southern border of the easement is strongly

suggestive of actual knowledge.

      Because we hold that the Maple Ridge Estates I plat established an

express easement, we need not address the question of whether an express

easement is created by two separate documents under the facts and

circumstances presented in this case.

      IV. Conclusion.

      By specifically providing the location, dimension, and purpose of the

easement, the plat for Maple Ridge Estates I created an express easement

over the plaintiffs’ lot. Any ambiguity, moreover, as to the easement’s

dominant estate is resolved by resort to the intention of the parties. Both

the instrument itself and the surrounding circumstances support a finding

of a valid easement.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT AFFIRMED.